Case 8:20-cv-00727-MCS-JDE Document 43 Filed 11/05/20 Page 1 of 3 Page ID #:1068




   1      CENTER FOR DISABILITY ACCESS
          Chris Carson, Esq., SBN 280048
   2      Dennis Price, Esq., SBN 279082
          Elliott Montgomery, Esq., SBN 279451
   3      8033 Linda Vista Road, Suite 200
          San Diego, CA 92111
   4      elliottm@potterhandy.com
          (858) 375-7385; (888) 422-5191 fax
   5
          Attorneys for Plaintiff
   6
          LAW OFFICES OF MICHELE A.
   7      DOBSON
          Michele A. Dobson, SBN 192349
   8      Historic Bixby Knolls
          3711 Long Beach Blvd., Suite 5047
   9      Long Beach, CA 90807
          (562) 433-7718| Fax (562) 433-7719
  10      longbeachesq@gmail.com
  11      Attorney for Defendant
          Lescher-Stockon Properties LLC
  12
  13
  14                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  15
  16
  17
          CHRIS LANGER,                             Case   No.    8:20-cv-00727-MCS-
                                                    JDE
  18
                    Plaintiff,
                                                    JOINT REPORT REGARDING
  19
             v.                                     MEDIATION

  20
          LESCHER-STOCKON
          PROPERTIES LLC, a California
  21
          Limited Liability Company; and Does
          1-10,
  22                Defendants.
  23
  24
  25          Through their respective attorneys of record, Plaintiff CHRIS
  26    LANGER and Defendant LESCHER-STOCKON PROPERTIES LLC, jointly
  27    report that the within matter was mediated on October 29, 2020 before
  28




                                                1

        Joint Report Regarding Mediation                         8:20-cv-00727-MCS-JDE
Case 8:20-cv-00727-MCS-JDE Document 43 Filed 11/05/20 Page 2 of 3 Page ID #:1069




   1    assigned panel mediator, Sidney K Kanazawa. The case did not settle at the
   2    mediation.
   3          At the mediation, Plaintiff was represented by Elliott Montgomery; and
   4    Defendant was represented by Michele A. Dobson.
   5
   6
              Mediation Efforts:
   7
              Counsel of record, client representatives and parties with full authority
   8
        to negotiate a settlement and execute an agreement resolving all of the issues
   9
        in this matter participated in the mediation. The case did not settle at the
  10
  11
        mediation.

  12
  13
  14    Dated: November 4, 2020                  CENTER        FOR        DISABILITY
  15    ACCESS
  16
  17
                                           By: /s/ Elliott Montgomery_
  18                                       Elliott Montgomery
                                           Attorney for Plaintiff
  19
  20
        Dated: November 4, 2020            LAW OFFICES          OF       MICHELE    A.
  21                                       DOBSON
  22
  23
                                           By:
  24                                       Michele A. Dobson
                                           Attorney for Defendant
  25                                       Lescher-Stockon Properties LLC
  26
  27
  28




                                                2

        Joint Report Regarding Mediation                        8:20-cv-00727-MCS-JDE
Case 8:20-cv-00727-MCS-JDE Document 43 Filed 11/05/20 Page 3 of 3 Page ID #:1070




   1
   2                            SIGNATURE ATTESTATION
   3
   4    Pursuant to Civil L.R 5-4.3.4(a)(2)(i), I hereby attest that all other signatories
   5    listed, and on whose behalf the filing is submitted, concur in this document’s
   6    content and have authorized the filing of this document with the use of their
   7    electronic signature.
   8
   9
  10
        Dated: November 4, 2020                  CENTER FOR DISABILITY
  11    ACCESS
  12
  13
                                           By: /s/Elliott Montgomery
  14                                       Elliott Montgomery
  15                                       Attorney for Plaintiff
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28




                                                3

        Joint Report Regarding Mediation                          8:20-cv-00727-MCS-JDE
